Citation Nr: 1448217	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-37 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected right hip disability.

2.  Entitlement to an evaluation in excess of 10 percent for bursitis of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1978 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a Board hearing at the RO in Pittsburgh, Pennsylvania in June 2012.  The hearing transcript is associated with the claims file.

The Board previously remanded this matter for additional development in November 2012.  The development ordered included obtaining additional VA treatment records and Social Security Administration records and affording the Veteran a VA examination.  There has been substantial compliance with the November 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Throughout the rating period, the Veteran's right hip disability has not been shown to be productive of flexion of the thigh limited to 30 degrees or of ankylosis of the right hip.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right hip bursitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5250-5255 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, a letter dated in September 2008 informed the Veteran of what evidence was required to substantiate her claim for an increased rating and of the Veteran's and VA's respective duties for obtaining evidence.  The letter provided notice regarding effective dates and disability ratings. 

Further, the record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records and Social Security Administration (SSA) records identified by the Veteran.  The Veteran was afforded VA examinations of her right hip in September 2007 and January 2013.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Adequate examinations of the right hip were obtained.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete findings regarding the symptoms and severity of the right hip disability were provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. §3.159(c)(4).

As noted above, the Veteran was afforded a personal hearing before the Board in June 2012.  At that hearing, testimony was presented on the issues of entitlement to service connection for a lumbar spine disorder and an increased evaluation for right hip bursitis.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis of Claim

The Veteran asserts that a rating in excess of 10 percent is warranted for her service-connected right hip disability.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013). 

With respect to joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  See 38 C.F.R. § 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A March 1981 rating decision granted service connection for bursitis of the right hip.  A non-compensable rating was assigned from March 1981.  A 10 percent rating was assigned from September 2004.   A claim for an increased rating was received in June 2007. 

In statements and testimony in support of her claim, the Veteran has asserted that she has increased difficulty with activities such as walking, dressing, bathing and working due to the right hip disability.  The Veteran indicated that she has fallen due to her hip giving out.  

The Veteran's hip disability is rated according to Diagnostic Code 5019, which pertains to bursitis.  The rating code provides that diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts as degenerative arthritis under Diagnostic Code 5003, except gout, which is rated under Diagnostic Code 5002.  See 38 C.F.R. § 4.71a (2013).  Diagnostic Code 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

The rating criteria pertaining to disabilities of the hip and thigh are set forth at Diagnostic Codes 5250 through 5255.  Diagnostic Code 5251 pertains to limitation of extension of the thigh.  A 10 percent rating is the maximum assignable under that Diagnostic Code.  

Diagnostic Code 5250 provides that ratings from 60 percent to 90 percent are assignable for ankylosis of the hip.  38 C.F.R. § 4.71a, Diagnostic Code 5250.

Diagnostic Code 5251 pertains to limitation of extension of the thigh.  Under that Diagnostic Code, 10 percent rating is warranted for extension of the thigh limited to 5 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5251.

Diagnostic Code 5252 pertains to limitation of flexion of the hip.  A 20 percent rating is assignable for flexion limited to 30 degrees.  A 30 percent rating is assignable for flexion limited to 20 degrees, and a 40 percent rating is assignable for flexion limited to 10 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5252. 

Diagnostic Code 5253 pertains to impairment of the thigh.  A 20 percent rating is assignable for limitation of abduction of the thigh, with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253. 

According to § 4.71a, Plate II, normal flexion of the hip is to 125 degrees.  Normal abduction of the hip is to 45 degrees.  

A report of an MRI from Bradford Regional Medical Center, dated in March 2006, was negative for abnormal findings.  An x-ray of the right hip from Bradford Regional Medical Center, dated in February 2008, was uremarkable. 

VA outpatient records reflect reports of persistent right hip pain.  A June 2008 VA outpatient record reflects that the Veteran reported her right hip pain had worsened.  The Veteran was diagnosed with chronic bilateral hip pain and bursitis.  VA outpatient treatment records do not include range of motion findings.    

The Veteran had a VA examination in September 2007.  The Veteran reported right  hip pain with onset in 1978.  The Veteran reported that she had trauma from running.  The Veteran reported that she occasionally required a cane for walking.   The Veteran reported that she could not stand for more than 15 minutes without  having to sit down.  The Veteran reported giving way, instability, pain and weakness of the right hip.  Range of motion testing showed flexion to 78 degrees, with pain at 78 degrees, extension to 4 degrees, with pain at 4 degree and adduction to 14 degrees with pain at 14 degrees.  The Veteran had abduction to 20 degrees, with pain at 20 degrees.  She had external rotation of the hip to 25 degrees, with pain at 25 degrees and internal rotation of the hip to 21 degrees, with pain at 21 degrees.  

Upon repetition, the Veteran had extension of the hip to 2 degrees, adduction to 13 degrees and abduction to 16 degrees.  She had external rotation to 19 degrees and internal rotation to 18 degrees.  

The Veteran had a VA examination in January 2013.  The Veteran had flexion of the right hip to 55 degrees, with painful motion at 55 degrees.  The Veteran had extension to 0 degrees, with objective evidence of painful motion at 0 degrees.  The examiner noted that the Veteran did not have abduction lost beyond 10 degrees.  Abduction was not limited such that the Veteran could not cross her legs.  The examiner noted that rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  

The VA examination reflects that the Veteran did not perform repetitive use testing with three repetitions because the Veteran was afraid of getting a flare of pain.  The Veteran reported that flare-ups of hip pain impacted the function of the right hip.  The Veteran reported that her hip disability caused difficulty with sleeping, and sitting for more than a few minutes at a time.

Based on the foregoing, during the rating period, there has been no evidence of limitation of flexion of the thigh limited to 30 degrees.  In this regard, the Veteran had flexion to 78 degrees upon VA examination in September 2007 and 55 degrees in January 2013.  As limitation of flexion to 30 degrees is not shown, the criteria for a 20 percent rating are not met.  The Board has considered the Veteran's complaints of pain in the right hip and has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  However, even when painful motion is considered, the range of motion of the right hip does not more nearly approximate flexion limited to 30 degrees.  Upon VA examination in 2007, the Veteran had pain at the endpoint of flexion of 78 degrees.  The January 2013 VA examination showed pain at the endpoint of range of motion of 55 degrees.  The September 2007 VA examination did not include repetitive motion testing.  The Veteran did not perform repetitive motion testing in January 2013.  The findings of record do not approximate the criteria for a rating in excess of 10 percent, even when painful motion is considered.  As such, the Board finds that a higher rating is not warranted under the DeLuca criteria and section 4.59.  See DeLuca, 8 Vet. App. at 206 -07; see also 38 C.F.R. §§ 4.40 , 4.45, 4.59.

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's right hip disability.  The Board concludes that a rating in excess of 10 percent is not warranted under any of the other diagnostic codes pertaining to hip disabilities.   The evidence does not show ankylosis of the hip (Diagnostic Code 5250).  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Therefore, the criteria for an increased rating under Diagnostic Code 5250 have not been met.  Further, the examination reports indicate that the Veteran does not have abduction lost beyond 10 degrees (Diagnostic Code 5253), flail joint (Diagnostic Code 5254) or malunion of the femur with moderate hip disability (Diagnostic Code 5255).  38 C.F.R. § 4.71a.

For the reasons set forth above, the Board concludes that there is a preponderance of the evidence against the claim for an increased rating in excess of 10 percent for bursitis of the right hip.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine contemplate limitation of motion of the hip.  The rating criteria also takes into consideration functional loss due to pain, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy of disuse.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1) .

Total Rating Based on Individual Unemployability (TDIU)

The United States Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

At the Board hearing, the Veteran testified that she is in receipt of Social Security benefits due to a combination of disabilities, including disabilities of the right hip, her low back and her heart.  VA treatment records show dated in January 2008 reflect that the Veteran reported that she was going to retire because of chronic pain.  In January 2013, the VA examiner opined that the Veteran would have to take time off of work during flare-ups of her right hip.  The examiner opined that it would preclude her ability to perform sedentary or physical tasks without time off.  The examiner indicated that hip flares last several days to one week per month.  Although the examiner indicated that the Veteran would have to take time off during periods of flare-ups, the examiner did not opine that the Veteran's right hip disability renders her unable to obtain or maintain substantially gainful employment.  As such, no further consideration of entitlement to a TDIU under Rice is warranted.   

ORDER

A rating in excess of 10 percent for right hip bursitis is denied.


REMAND

The Board previously remanded the claim for service connection for a lumbar spine disorder, to include as secondary to a service-connected right hip disability.

In January 2013, a VA examiner opined that the Veteran has back pain as a radiating pattern from her right hip by her own current report, but not backed by any documented records at this time (other than the Veteran's mother's letter in 2008), and that her lumbar disc hernation is a separate condition that occurred well after her time in service.  The examiner further opined that the Veteran's current lumbar spine condition is unlikely to be related to an abnormal gait pattern.  The VA examiner concluded that, with conflicting reports, the issue could not be resolved without resort to speculation.  

The VA examiner did not provide an opinion as to whether a current low  disability is aggravated by the service-connected right hip disability.    

The Board finds that remand is necessary to obtain an addendum opinion from the January 2013 examiner.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the claims folder to the examiner who provided the January 2013 VA supplemental opinion.  The VA examiner is requested to review the claims file.  The examination report should indicate that the claims file was reviewed.  The examiner should address the following questions:  

a) Whether a current lumbar spine disability, to include lumbar disc herniation; degenerative disc disease; osteoarthritis of the lumbar spine; and/or lumbar strain, all diagnosed on VA examination, is at least as likely as not proximately due to service-connected right hip bursitis.  In responding to this inquiry, the examiner should discuss the Veteran's lay statements regarding a longstanding abnormal gait pattern due to her right hip disability and especially with flare-ups as outlined in April 2013 and July 2013 correspondence.  

b) Whether a current lumbar spine disability, to include lumbar disc herniation; degenerative disc disease; osteoarthritis of the lumbar spine; and/or lumbar strain, all diagnosed on VA examination, is at least as likely as not aggravated (permanently worsened) by service-connected right hip bursitis.  

The rationale for all opinions must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

In the event that the January 2013 VA examiner is not available, obtain a medical opinion from another qualified examiner that addresses the inquiries set forth above.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2014).  After the requested actions are completed, the supplemental opinion should be reviewed to ensure complete compliance with the directives of this remand.

3.  Thereafter, the claim should be readjudicated.  If the claim remains denied, provide a supplemental statement of the case to the Veteran and her representative, and allow them an opportunity to respond.  The case should then be returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


